Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14th, 2022 has been entered.
 Response to Amendment
The amendment filed May 16th, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The Petition decision dated August 23rd, 2022 notes that the incorporation by reference of additional prior filed applications that were not originally incorporated by refence represents the impermissible introduction of new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Priority
In view of the Petition decision dated August 23rd, 2022, the present application priority data is understood as accurately reflected as filed and reading 
[0001] The present application is a continuation of application Serial No. 16010627, filed on June 18, 2018, which is a continuation of application Serial No. 13/101,774, filed on May 5, 2011, which is hereby incorporated herein by reference in their entirety. 

Unless otherwise properly amended to reflect an alternative priority date, the applicant is responsible for updating the Application data sheet, and Specification in order to ensure that the instant application accurately reflects the priority claim as originally filed.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.



Claims 8-11, 13, 14, 17-21, and 23-27 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by REISS et al (US 2011/0130203).

Claim 8: REISS teaches a system comprising: a game controller operable to wirelessly receive a microphone output, wherein the game controller is configured to be coupled to a gaming machine (REISS Figure 1; Paragraphs [0005], [0056]-[0057], [0094]).  

Claim 9: REISS teaches the system of claim 8, wherein the game controller is operable to transmit the microphone output to the gaming machine(REISS Figure 1; Paragraph [0057]).  

Claim 10: REISS teaches the system of claim 8, wherein the game controller is configured to be coupled to an adapter, and wherein the adapter comprises a receiver operable to wirelessly receive the microphone output(REISS Figure 1; Paragraphs [0005], [0056]-[0057], [0094]).  

Claim 11: REISS teaches the system of claim 8, wherein the game controller is configured to be coupled to an adapter, and wherein the adapter comprises a transmitter operable to wirelessly transmit a chat signal to a headset (REISS Figure 1; Paragraphs [0005], [0053], [0094]).

Claim 13: REISS teaches the system of claim 8, wherein the system comprises a headset configured to wirelessly transmit the microphone output(REISS Figure 1; Paragraphs [0005], [0056]-[0057], [0094]).  

Claim 14: REISS teaches the system of claim 8, wherein the system comprises a headset configured to wirelessly receive a chat signal and a game sound, wherein the headset comprises a microphone operable to generate the microphone output (REISS Figure 1; Paragraphs [0005], [0054], [0056]-[0057], [0094]).
Claim 17: REISS teaches the system of claim 8, wherein the wirelessly received microphone output is encoded by a digital protocol (-wherein analog is converted to digital through use of an A/D converter- REISS Figure 1; Paragraphs [0066]).  

Claim 18 REISS teaches a method comprising: coupling a game controller to a gaming machine; and wirelessly receiving a microphone output via the game controller(REISS Figure 1; Paragraphs [0005], [0056]-[0057], [0094]).  

Claim 19: REISS teaches the method of claim 18, wherein the method comprises: transmitting the microphone output from the game controller to the gaming machine(REISS Figure 1; Paragraph [0057]).  

Claim 20: REISS teaches the method of claim 18, wherein the method comprises: coupling the game controller to an adapter; and wirelessly communicating the microphone output between the game controller and the adapter(REISS Figure 1; Paragraphs [0005], [0056]-[0057], [0094]).  

Claim 21: REISS teaches the method of claim 18, wherein the method comprises: coupling the game controller to an adapter; and wirelessly communicating a chat signal between the adapter and a headset(REISS Figure 1; Paragraphs [0005], [0053], [0094]).  

Claim 23: REISS teaches the method of claim 18, wherein the method comprises: transmitting the microphone output from a headset(REISS Figure 1; Paragraphs [0005], [0056]-[0057], [0094]).  

Claim 24: REISS teaches the method of claim 18, wherein the method comprises: generating the microphone output in a headset; and wirelessly communicating a chat signal and a game sound to the headset(REISS Figure 1; Paragraphs [0005], [0054], [0056]-[0057], [0094]).. 
 
Claim 25 REISS teaches the method of claim 18, wherein the method comprises: mixing a game sound and a chat signal with the microphone output (-wherein local chat is incorporated into network chat that is subsequently balanced/mixed- REISS Figure 1; Paragraphs [0054]-[-0057]).  

Claim 26: REISS teaches the method of claim 25, wherein the method comprises: balancing the game sound against the chat signal and the microphone output (-wherein local chat is incorporated into network chat that is subsequently balanced/mixed- REISS Figure 1; Paragraphs [0054]-[-0057]).  

Claim 27: REISS teaches the method of claim 18, wherein the method comprises: encoding the microphone output according to a digital protocol(-wherein analog is converted to digital through use of an A/D converter- REISS Figure 1; Paragraphs [0066]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 12 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over REISS et al (US 2011/0130203).

Claims 12 and 22: REISS teaches the system of claim 8, including coupling the controller to an adapter (REISS Figure 1; Paragraphs [0057], [0094]), that the incorporation of wireless transceivers with the adapter/ portable mixing unit was known (REISS Paragraph [0048]) and that the use of Bluetooth transceivers were a known type of wireless transceiver utilized in gaming environments (REISS Figure 1; Paragraphs [0108], [0113]).  While the prior art of REISS does not explicitly teach that the disclosed Bluetooth transceivers are utilized as one of the various wireless transceivers disclosed utilized  adapter/portable mixing unit, it would have been obvious to one of ordinary skill in the art at the time of invention to have utilized the Bluetooth type of transceivers as one of the disclosed various types of transceivers utilized with the adapter/ portable mixing unit because such would have provided the predictable and expected result of employing commercially standardized and readily available transceivers without the expense or difficultly of developing a custom transceiver.
.  
Claims 15, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over REISS et al (US 2011/0130203) as applied to at least claims 8-11, 13, 14, 17-21, and 23-27  above, and further in view of Sampat (US 2010/0150383)

Claim 15: The combination of REISS & Sampat teach the system of claim 8, wherein the system comprises a headset configured to mix a game sound and a chat signal with the microphone output(-Wherein the mixing module presents a combination of game and chat audio wherein the latter includes the user microphone output referenced as chat c- REISS Figure 1; Paragraphs [0055]-[-0057] & Sampat Figure 2A; Paragraph 0027).  REISS teaches mixing of the game sounds and chat sounds including the microphone output of the user through use of a mixing module which subsequent provides the audio output to a respective user’s headset as cited above.  While REISS does not indicate that disclosed mixing of module may be integrated into the headset, in a related invention Sampat teaches that it was known at the time of invention to integrate mixing modules into headsets (Sampat Figure 2A; Paragraph 0027).  It would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated the mixer of REISS into the headset as taught by Sampat in order to provided the predictable and expected result of incorporating the functionality of multiple components into singular component (See MPEP 2144.04.V.B) that would have been more readily managed and manipulated by the operator.

Claim 16: The combination of REISS & Sampat teach the system of claim 15, wherein the headset is configured to balance the game sound against the chat signal and the microphone output (REISS Figure 1; Paragraphs [0055]-[-0057]).  

Response to Arguments
Applicant's arguments filed June 14th, 2022 have been fully considered but they are not persuasive.
Commencing on pages 6 and 7 of the applicant’s above dated remarks, the applicant proposes that the previously presented rejections presented under sections 102 and 103 have been overcome through amendment of the priority claim of the instant application.
Responsive to the preceding the petition decision dated August 23rd, 2022 has been dismissed and accordingly the priority date of the instant application has not been amended as proposed.  Additional objections to the applicant amendments to the specification, and Application data sheet have been noted above resultant on the petition decision and in order to ensure completeness of the record.
In view of the preceding the rejection of claims is respectfully maintained as presented herein above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451. The examiner can normally be reached M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.M/           Examiner, Art Unit 3715 
/DAVID L LEWIS/           Supervisory Patent Examiner, Art Unit 3715